Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a drive circuit configured to drive a device to be driven to work; the drive circuit and said device are connected in series between a first working voltage end (VL1) and a second working voltage end (VL2); the drive circuit is configured to control formation of a current path between the first working voltage end (VL1) and the second working voltage end (VL2); the drive circuit comprises a drive sub-circuit, a writing sub-circuit, a compensation sub-circuit, and a gray-scale control sub-circuit, wherein the compensation sub-circuit is separately connected to the first working voltage end (VL1), a first scan signal end (G_A), a first node (N1), and a third node (N3) and is configured to compensate for the first node (N1) under control of the first scan signal end (G_A) and the first working voltage end (VL1).
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found was a driving circuit including, inter alia, 
the configuration of writing sub-circuit, driving sub-circuit, compensation sub-circuit and gray scale control sub-circuit in relation to the first, second and third nodes, of claim 1 (see fig. 1).
Yue et al. (US 2021/0233461), hereinafter Yue, teaches a driving circuit for driving a target element with a driving current (fig. 4), including: 

a time control circuit (12) connected to the current source circuit, a second data line, and a pulse signal terminal, wherein the time control circuit is configured to receive a second data signal through the second data line, and to receive a periodic pulse signal via the pulse signal terminal, and to control the duration of the driving current provided to the target element in every driving period based on the second data signal and the periodic pulse signal.
In particular, Yue’s T7 corresponds to the writing sub-circuit, TD corresponds to the driving sub-circuit, C3, T8 and T9 correspond to the compensation sub-circuit, and T3, T5 and T6 correspond to the gray scale control sub-circuit.  However, Yue’s T7 drives signal D1 to the bottom electrode of TD, the node of which corresponds to claimed third node (N3), instead of the top electrode of TD, the node of which corresponds to the claimed second node (N2).  See nodes N1, N2 and N3 of fig. 1 of the application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628